DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II (claims 4-8) in the reply filed on 10/19/2021 is acknowledged. However claim 6 does not read on elected species II for single layer of interlayer dielectric layer.
Claims 1-3, 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/21.


Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



4.	Claims 4-5, 7-8 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “..and the active layer is subjected to a hydrogenation treatment” is not clear whether it is a separate process after implanting hydrogen…..the hydrogen diffused to the active layer..”. Therefore in light of specification in para [0006], [0008], [0030] it has been interpreted as a working inherent reaction of the hydrogen ions with the active layer due to high temperature annealing.

Claims 5-8 are rejected being dependent on independent claim 4.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 4-8 are rejected under 35 U.S.C. 103 as being obvious over AAPA et al (Applicant Admitted Prior Art) in view of Liu et al (US 2017/0018652 A1).

Regarding claim 4: AAPA teaches in Fig. 1 about a manufacturing method of a thin film transistor, comprising:
providing a substrate 1;
forming an active layer which is patterned over the substrate [0006];
forming a gate dielectric layer 5 on the active layer which is patterned;
forming a gate layer 6 which is patterned on the gate dielectric layer;
forming an interlayer dielectric layer 7 on the gate layer; and
implanting hydrogen ions into the interlayer dielectric layer and performing an annealing treatment, wherein the hydrogen ions are diffused to the active layer through the interlayer dielectric layer ([0008] teaches hydrogen ions are diffused into the polysilicon active layer by a high temperature process to compensate for defects in the polysilicon layer), and the active layer is subjected to a hydrogenation treatment ([0006] teaches high temperature activation and hydrogenation.



Liu teaches in Fig. 9 about implanting hydrogen ions ([0063] teaches hydrogen, [0053] teaches doped impurity activation process which is high temperature activation process as well known in the art) into the interlayer dielectric layer 5 (5 is between 9 and 4 and covering 4 and therefore can be interpreted as an interlayer dielectric layer.

Thus, it would have been obvious to try by one of ordinary skill in the art, at the time the invention was made, to use an ion implantation method instead of diffusion method for the source of hydrogen ions according to the teaching of Liu to have the desired amount of hydrogen ions according to actual design needs by controlling implantation parameter like energy (Liu, [0063]), since it has been held that choosing from a finite number of identified, predictable solutions such as CVD or PVD used to form the device, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 5: AAPA teaches wherein the active layer is a polysilicon active layer [0006].

Regarding claim 8: AAPA teaches wherein after the hydrogenation treatment ([0006] teaches ..then a source 8 and a drain 9 are formed), the manufacturing method further comprises:
forming a source hole and a drain hole inside the interlayer dielectric layer and the gate dielectric layer, wherein the source hole corresponds to a source region of the active layer, and the drain hole corresponds to a drain region of the active layer; and


Please refer to MPEP 2144.04 “ Changes in Sequence of Adding Ingredients“ as reproduced below.
  
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

6.	Claim 7 is are rejected under 35 U.S.C. 103 as being obvious over AAPA et al (Applicant Admitted Prior Art) in view of Liu et al (US 2017/0018652 A1) and further in view of Yeh et al. (US PGPUB 2009/0061570 A1)

Regarding claim 7: AAPA in view of Liu does not explicitly talk about wherein temperature of the annealing treatment ranges between 330 degrees Celsius and 400 degrees Celsius.



In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.


/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897